jfourtf) Court of
                                   limn Antonio,

                                        September 3,2014


                                      No. 04-14-00142-CV


                                      Flavio Alvarez, M.D.,
                                            Appellant


                                                v.



   Martha G. Garcia, Judith Rocha, Rosalinda Gonzales, Sylvia Gonzales, Minerva Gonzales,
             Individually and as Heirs of the Estate of Dalia Hernandez, Deceased,
                                            Appellees


                              Trial Court Case No. 2012-CI-10242


                                        ORDER

      The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on October 8, 2014, to the following panel:
Justice Marion, Justice Barnard, and Justice Chapa. All parties will be notified of the Court's
decision in this appeal in accordance with Tex. R. App. P. 48.

       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

       It is so ORDERED on September 3, 2014.



                                                              Sandee Marion,#ustice

       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this September 3,2014.